Citation Nr: 0305198	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  95-00 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an increased rating for bilateral varicose 
veins, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton






INTRODUCTION

The veteran served on active duty from May 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied a claim of entitlement to 
an increased rating for bilateral varicose veins, at that 
time rated as 20 percent disabling.  During the appeal, 
subsequent decisions of the RO increased the assigned rating 
for that disability to 40 percent effective January 12, 1998, 
and to 60 percent effective September 8, 1999.   


REMAND

The veteran was scheduled for a Travel Board hearing in 
February 2003 but failed to show for that hearing.  In a 
letter received in February 2003the veteran gave notice that 
he wished to postpone his Travel Board hearing.  He explained 
that he had moved to San Francisco, California three months 
before and had received the notice to appear for the February 
10, 2003 hearing, on February 8, 2003.  He requested that he 
be re-scheduled for the next Travel Board Hearing available 
in San Francisco.  In March 2003 the Board granted his motion 
for a rescheduling his Travel Board hearing.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO in San Francisco, 
California.  Note that the veteran has 
reported that his new address is: 98 Park 
Ridge Drive, #302
San Francisco, CA  94131

When that action has been completed, the case should be 
returned to the Board for appellate review, if appropriate.  
No action is required of the appellant unless and until he 
receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




